DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, Takahiro et al. (JP 2016124191 A) (hereinafter Yoshida, Takahiro et al.).
Regarding Claim 1,  Yoshida, Takahiro et al. teaches a liquid discharging head (see Figs. 4-6) comprising: a plurality of individual channels (see Fig. 5) [Description of Embodiments - Paragraph 0021]; at least one first common channel (10A, Fig. 5) communicating with the individual channels (see Fig. 5) [Description of Embodiments – Paragraphs 021 and 0028]; and at least one second common channel (41A, Fig.5) communicating with the individual channels (see Fig. 5), wherein each of the individual channels includes: a pressure chamber (6, Fig. 5), a nozzle (4, Fig, 5) which is apart from the pressure chamber (6) in a first direction, a connecting channel (5, Fig. 5) connecting the pressure chamber (6) and the nozzle (4) [Description of Embodiments – Paragraph 0021], a first communicating channel (7, Fig. 5) which has one end connected to the at least one first common channel (10A,) and the other end connected to the pressure chamber (6), and at least one second communicating channel (42, Fig. 5) which has one end connected to the connecting channel (5) and the other end connected to the at least one second common channel (41A) [Description of 
Embodiments – Paragraphs 0021, 0028]; the individual channels (see Fig. 5) include: first individual channels (see Fig. 5) which have first pressure chambers (6) and which are aligned in a second direction orthogonal to the first direction to form a first individual channel array [see Figs. 3, 5], and second individual channels (see Fig. 5) which have second pressure chambers (6) and which are aligned in the second direction to form a second individual channel array [see Figs. 3, 5]; the first individual channel array and the second individual channel array are arranged in a third direction orthogonal to the first direction and the second direction [see Figs. 3, 5]; the at least one first common channel (10A) includes one first common channel communicating with both of the first individual channels (see Fig. 5) and the second individual channels (see Fig. 5) [Description of Embodiments – Paragraphs 0020-0021] ; and the first pressure chambers (6) and the second pressure chambers (6) do not overlap with the at least one second common channel (41A) in the first direction, and do not overlap with each other in the second direction [Description of Embodiments – Paragraphs 0021, 0028].

Regarding Claim 3,  Yoshida, Takahiro et al. teaches the liquid discharging head (see Figs. 4-6), wherein the first pressure chambers (6) and the second pressure chambers (6) are apart from each other in the third direction [see Fig. 5].

Regarding Claim 4,  Yoshida, Takahiro et al. teaches the liquid discharging head (see Figs. 4-6), wherein the first pressure chambers (6) and the second pressure chambers (6) do not overlap with each other in the third direction [see Fig. 5].

Regarding Claim 9,  Yoshida, Takahiro et al. teaches the liquid discharging head (see Figs. 4-6), wherein a length in the first direction of the at least one second common channel (41A)  is longer than a length in the first direction of the at least one first common channel (10A) [see Fig. 5].
Allowable Subject Matter
Claims 2, 5-8, 10-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claim(s) 2 is the inclusion of the limitation a liquid discharging head that includes wherein the at least one second common channel includes: one second common channel communicating with the first individual channels; and another second common channel communicating with the second individual channels.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claim(s) 5 is the inclusion of the limitation of a liquid discharge head that includes wherein each of the second pressure chambers are shifted in the second direction with respect to each of the first pressure chambers.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 6 is the inclusion of the limitation of a liquid discharge head that includes wherein the first pressure chambers and the second pressure chambers overlap with the one first common channel in the first direction.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 7 is the inclusion of the limitation of a liquid discharging head that includes wherein the first pressure chambers are arranged on one side in the third direction with respect to a center in the third direction of the one first common channel; the second pressure chambers are arranged on the other side in the third direction with respect to the center of the one first common channel; the one end of the first communicating channel belonging to the first individual channel array is located at an end part of the one first common channel on the other side in the third direction; and the one end of the first communicating channel belonging to the second individual channel array is located at an end part of the one first common channel on the one side in the third direction.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 8 is the inclusion of the limitation of a liquid discharging head that includes wherein the one end of the first communicating channel is located at a central part in the third direction of the one first common channel.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 10 is the inclusion of the limitation a liquid discharging head that includes wherein the at least one second common channel overlaps with the pressure chambers in the third direction.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 11-14 is the inclusion of the limitation of a liquid discharging head that includes wherein the individual channels further include third individual channels which have third pressure chambers and which are aligned in the second direction to form a third individual channel array; the second individual channel array is arranged between the first individual channel array and the third individual channel array in the third direction; and a spacing distance in the third direction between the first pressure chambers and the second pressure chambers and a spacing distance in the third direction between the second pressure chambers and the third pressure chambers are same as each other.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 15-16 is the inclusion of the limitation a liquid discharging head that includes wherein the at least one second communicating channel has two second communicating channels.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 17-18 is the inclusion of the limitation of a liquid discharging head that includes wherein the pressure chamber extends in a direction which is orthogonal to the first direction and which crosses the second direction and the third direction.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853